internal_revenue_service number release date index number ------------------------- -------------------------------------- -------------------------------------------- ----------------------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc fip b04 plr-135419-09 date august legend legend taxpayer contract number dear -------------- ------------------------------------------------------------------ ----------------------------------------------------------------- ------------------------------------------------- -- this is in response to your request for rulings concerning the application of certain provisions of the internal_revenue_code to the modification of in-force life_insurance contracts facts taxpayer is a stock_life_insurance_company taxable under sec_801 and is the issuer of contract a universal_life_insurance contract the contract is not a variable_contract under sec_817 it is a general account product the contract’s value contract value is the sum of the premiums net of any load and credited interest less withdrawals and deductions the contract credits interest at a base guaranteed rate base account on specified dates the owner of the contract can allocate all or a portion of the contract value to certain notional accounts that provide an alternative interest crediting formula investment options as issued the contract offers two investment options investment option and investment option each investment option utilizes a formula for crediting interest based on the change in value of an external equity index excluding dividends the basic operation of the formula is that upon expiration of the duration the change in value of the index is used to determine the ‘gross’ interest to be credited this ‘gross’ interest may be limited by a stated maximum subject_to this maximum the ‘gross’ interest is reduced by the amount of any guaranteed_interest if any provided by the investment option the plr-135419-09 balance is then credited to the amount in the option for example assume a contract value of dollar_figurex of which the owner allocated dollar_figurex to an investment option with a stated maximum of with a guarantee if at the duration of the investment option the ‘gross’ interest were the amount of interest credited would be guaranteed_interest plus ‘investment interest’ ‘gross’ interest reduced to because of the stated maximum reduced by the guaranteed_interest once a portion of the contract value has been allocated to an investment option it cannot be re-allocated prior to the expiration of the duration charges and withdrawals are debited under a hierarchy of the base account followed by the investment options the contract entitles taxpayer to add or cease to offer investment options at any time any cessation will not be effective until the duration of the option has expired ie if an option has a multi-year duration and taxpayer ceases offering that option any value then allocated to that option will remain in that option for the balance of the duration taxpayer proposes to add investment option to the contract all three investment options have different parameters the difference relevant here is that both investment option and proposed investment option have a multi-year duration of the same length the effective annual interest rate guaranteed under investment option is number taxpayer represents that the contract is designed to satisfy the guideline premium test of sec_7702 unless at issue the cash_value_accumulation_test is chosen the premium limitations for the contract at issue were computed using the statutorily prescribed annual effective interest rates of or percent as appropriate taxpayer further represents that the addition of investment option will not change any benefits provided under the contract including the calculation of the death_benefit as stated in the contract the contract provides that the death_benefit will be increased to the minimum extent necessary for the contract to qualify under sec_7702 additionally taxpayer represents that the addition of investment option will not require it to utilize a different reserving method for statutory accounting purposes or otherwise change the basis under which the reserve for the contract is determined requested rulings taxpayer requests the following rulings no ruling has been requested and none is made concerning the contract’s qualification as a life_insurance_contract under sec_7702 no ruling has been requested and none is made concerning whether such increase is described by sec_7702 and sec_7702a plr-135419-09 the addition of investment option to the contract will not cause the contract to have a new issue_date for any purposes under sec_7702 nor require a restart in the computation of its sec_7702 limits or a new test period under sec_7702 eg for the year periods in sec_7702 the addition of investment option to the contract will not cause the contract to by treated as a new contract resulting from a deemed exchange for purposes of determining its limits under sec_7702a the addition of investment option to the contract will not cause the contract to have a new issue_date for any purposes under sec_807 nor otherwise cause taxpayer to have to recompute its tax_reserves for the contract the addition of investment option to the contract will not require an adjustment in the computation of the contract’s guideline single or level premium limits under sec_7702 the addition of investment option to the contract will not require an adjustment in the computation of the contract’s cash_value_accumulation_test limits under sec_7702 and the addition of investment option to the contract will not require a recomputation of the contract’s sec_7702a limits under sec_7702a law and analysis in essence three issues are presented a does the addition of investment option produce a deemed exchange of the contract such that the contract with investment option is effectively a new contract b is the addition of investment option an adjustment event under sec_7702 and c is the addition of investment option a material_change under sec_7702a sec_7702 defines the term life_insurance_contract for purposes of the code providing that a life_insurance_contract is any contract that is a life_insurance_contract under applicable law but only if such contract either meets the cash_value_accumulation_test cvat of sec_7702 or both meets the guideline premium requirements of sec_7702 and falls within the cash_value corridor of sec_7702 both the cvat and guideline premium requirements determine limits by reference to the time that a policy is issued except in the case of an adjustment under sec_7702 sec_7702 c and c the cvat and guideline_level_premium are computed using an interest rate which is the greater of an annual effective rate of percent or the rate or rates guaranteed on issuance of the contract the guideline_single_premium is determined using interest at the greater of an annual effective rate of percent or the plr-135419-09 rate or rates guaranteed on issuance of the contract sec_7702 provides that if there is a change in benefits under or in other terms of the contract which was not reflected in any previous determination or adjustment made under sec_7702 there shall be proper adjustments in future determinations made under sec_7702 sec_7702a defines the term modified_endowment_contract and sets forth a 7-pay test under sec_7702a if there is a material_change in the benefits under or in the terms of the contract which was not reflected in any previous determination under sec_7702a then for purposes of sec_7702a such contract shall be treated as a new contract entered into on the day on which such material_change takes effect and appropriate adjustments shall be made in determining whether such contract meets the 7-pay test of sec_7702a to take into account the cash_surrender_value under the contract sec_807 sets forth the method for computing reserves for purposes of determining income sec_807 provides that the tax_reserve_method for a life_insurance_contract is the commissioner’s reserve_valuation method prescribed by the national association of insurance commissioners which is in effect on the date of the issuance of the contract sec_807 applies to tax years beginning after date deficit reduction tax act of pub_l_no sec_215 98_stat_494 issue a deemed exchange sec_7702 applies to contracts issued after date and to plans of insurance in existence on date as explained by the senate committee staff of s comm on finance 98th cong explanation of provisions approved by the committee pincite comm print senate committee print c ontracts issued in exchange for existing contracts after date are to be considered new contracts issued after that date for these purposes a change in an existing contract will not be considered to result in an exchange if the terms of the resulting contract that is the amount or pattern of death_benefit the premium pattern the rate or rates guaranteed on issuance of the contract or mortality and expense charges are the same as the terms of the contract prior to the change accordingly if a contract is changed such that the amount or pattern of death_benefit the premium pattern the rate or rates guaranteed on issuance of the contract or the mortality and expense charges are different than when originally issued the changed contract is to be considered a new contract see also sec_7702a cf revrul_92_95 1992_2_cb_43 date of purchase of annuity_contract received in an exchange is the date of the purchase of the original annuity_contract plr-135419-09 sec_7702a applies to contracts issued on or after date with respect to this effective date the conference_report indicates that among other things a contract is considered entered into on or after date for purposes of the effective date if on or after date the death_benefit under the contract is increased or a qualified additional benefit is increased or added to the contract and prior to date the owner of the contract did not have a unilateral right under the contract to obtain such increase or addition without providing additional evidence of insurability or the contract is converted after date from a term life_insurance_contract into a life_insurance_contract providing coverage other than term coverage without regard to any right of the owner under the contract to obtain such conversion h_r rep no pt ii pincite conf_rep in 499_us_554 the court held that under sec_1001 an exchange of property gives rise to a realization event so long as the exchanged properties are ‘materially different’ - that is so long as they embody legally distinct entitlements for example groups of stock are not materially different if they confer the same proportional interest of the same character in the same corporation but are materially different if they are issued by different corporations or confer different rights and powers in the same corporation id pincite citations omitted revrul_2003_19 2003_1_cb_468 addressed the demutualization of a mutual_insurance_company and posits three situations under which a demutualization is effected though in each situation the demutualization does not affect any of the in force contracts nor the policyholders’ rights to receive any policy dividends in all situations the members surrender their interests in the mutual company the ruling holds that the demutualization has no effect on the date each life_insurance and annuity_contract of the mutual_insurance_company was issued entered into purchased or came into existence for purposes of and 7702a furthermore the demutualization do es not require retesting or the starting of new test periods for contracts under sec_7702 through e and 7702a c a in notice_2006_95 2006_2_cb_848 guidance was provided on the use of either the or commissioners’ standard ordinary mortality and morbidity tables section dollar_figure of the notice recites the legislative_history regarding the effective date of sec_7702 and dollar_figure provides that contracts which satisfied certain conditions when originally issued are not required to change to the tables if among other things plr-135419-09 certain changes are made pursuant to the terms of the contract among the changes permitted by dollar_figure are an increase or decrease in death_benefit whether or not the change is underwritten and a change in death_benefit option such as a change from an option to option contract or vice versa see also revproc_92_57 1992_2_cb_410 providing administrative relief with respect to the rehabilitation of insurance_companies by treating the modification or restructuring of certain contracts as not resulting in a loss of grandfathered status read together these authorities lead to the conclusion that the addition of investment option does not produce a deemed exchange of the contract for purposes of sec_7702 sec_7702a or sec_807 issue b sec_7702 adjustment event sec_7702 provides that if there is a change in the benefits under or in other terms of the contract which was not reflected in any previous determination or adjustment there shall be proper adjustments in future determinations made under sec_7702 sec_7702 was meant to extend to all life_insurance contracts rules similar to those contained in sec_101 enacted two years earlier see the staff of jt comm on taxation 98th cong general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite comm print defra blue_book sec_101 has an analog to sec_7702 in sec_101 sec_101 has been said to apply in only two circumstances if the amount or pattern of the benefit is changed by the policy owner or upon the occurrence of a change in benefits previously scheduled that could not earlier be taken into account see the staff of jt comm on taxation 97th cong general explanation of the revenue provisions of the tax equity and fiscal responsibility act of pincite comm print tefra blue_book the senate report underlying sec_101 s rep no pt i pincite states that a t the start of the contract the guideline premiums are based on the future_benefits specified in the contract as of such date if future contract benefits are changed at a subsequent date the guideline premiums will be adjusted upward or downward to reflect the change such adjustments should not be made for increases in the death_benefit that reflect excess_interest that has been credited the tefra blue_book supra pages contains two examples where adjustments are made to the guideline premium in the first ten years after issue of an option contract the death_benefit is increased by dollar_figure and the guaranteed_interest rate is increased from to the second addresses an adjustment event involving an increase in death_benefit and an additional premium payment on an option plr-135419-09 contract with respect to the cash_value_accumulation_test tied to the net_single_premium the tefra blue_book states that even though the statute does not specifically call for an adjustment an adjustment to the net_single_premium is required by the language of the test itself to reflect increases or decreases in the death_benefit provided under the policy in describing sec_7702 the committee reports indicate that t he bill provides that proper adjustments be made for any change in the future_benefits or any qualified additional benefit or in any other terms under the contract which was not reflected in any previous determination made under the definitional section changes in the future_benefits or terms of a contract can occur at the behest of the company or the policyholder or by the passage of time however proper adjustments may be different for a particular change depending on which alternative test is being used or on whether the changes result in an increase or decrease of future_benefits in the event of an increase in current or future_benefits the limitations under the cash accumulation test must be computed treating the date of change in effect as a new date_of_issue for determining whether the changed contract continues to qualify as life_insurance under the definition prescribed in the bill thus if a future benefit is increased because of a scheduled change in death_benefit or because of the purchase of a paid-up addition or its equivalent such a change will require an adjustment and new computation of the net_single_premium definitional limitation under the guideline_premium_limitation an adjustment will be required under similar circumstances but the date of change for increased benefits should be treated as a new date only with respect to the changed portion of the contract likewise no adjustment shall be made if the change occurs automatically due for example to the growth of the cash_surrender_value whether by the crediting of excess_interest or the payment of guideline premiums or due to changes initiated by the company if the contract fails to meet the recomputed limitations a distribution of cash to the policyholder may be required senate committee print supra pincite see also h_r rep no pt ii pincite defra blue_book supra pincite as originally enacted sec_7702 applied the sec_1035 and sec_1031 regime when a change in the terms of the contract reduced future_benefits under the contract a technical correction included in the tax_reform_act_of_1986 changed this regime to the and year recapture regime this correction was not explained in the conference_report but was in the senate report which described present law almost verbatim plr-135419-09 from the earlier committee reports and in putting the correction in context explained that the bill retains the requirement that in determining whether the contract continues to qualify as life_insurance proper adjustments be made when future_benefits are changed t he bill provides that if there is a change in the benefits under or in other terms of the contract which was not reflected in any previous determination or adjustment made under the definitional section there shall be proper adjustments in future determinations made under the definitional section s rep no pincite see also staff of jt comm on taxation 99th cong explanation of technical corrections to the tax_reform_act_of_1984 and other recent tax legislation pincite comm print a seminal article on sec_7702 explains that the definition’s r eliance on limitations based on the contractual benefits specified when the contract is issued made it necessary to devise a mechanism to cope with changes in the terms of the contract the mechanism used to adjust the limitations to changes in the contractual terms are the adjustment rules pike reflections on the meaning of life an analysis of sec_7702 and the taxation of cash_value life_insurance tax l rev pike notes that t he threshold question in examining this provision is whether an event has occurred that triggers an adjustment although the terms ‘benefits under the contract’ and ‘other terms of the contract’ are not defined in the statute the legislative_history provides several illustrations of adjustment-triggering events id pincite therefore t he adjustment rule trigger is not limited to changes in the basic death_benefit an adjustment is required to reflect any ‘change in the benefits under or in other terms of the contract ’ consequently an increase in the endowment benefit or any qualified additional benefit also triggers an adjustment id pincite pike observes that i t is unclear whether company initiated changes should never trigger adjustments for contracts subject_to the guideline_premium_limitation because the payment of excess_interest interest_paid at a rate in excess of the contractually guaranteed rate does not trigger an adjustment no adjustment should result from a short-term guarantee of a higher interest rate it is arguable however that increases in the permanent contractually guaranteed rate of interest or reductions in the mortality charges should trigger an adjustment at a minimum where the timing and magnitude of the changes are sufficient to call into question the original contractual terms an adjustment is appropriate id pincite n plr-135419-09 moreover pike notes i t is unclear whether an adjustment is required when a policyholder withdraws cash from a contract under which the net amount_at_risk remains constant under such a contract the cash withdrawal reduces both the current death_benefit and the endowment benefit an adjustment should be required unless the reduced level of benefits was previously reflected in the computations of the tax net single premiums and the guideline premiums if the tax net_single_premium or the guideline premium would have been smaller if the post-withdrawal endowment benefit had been provided at all prior times then the change was not reflected in the prior computations id pincite n it has been said that adjustment events can include long-term changes to basic interest and other guarantees desrochers et al life_insurance modified endowments under sec_7702 and 7702a see also desrochers the definition of life_insurance under sec_7702 of the internal_revenue_code soc’y actuaries transactions with regard to the interest rate used to determine compliance with sec_7702 the house report explains in the context of the cash_value_accumulation_test that t o be consistent with the definitional test reference to the cash_surrender_value the ‘rate or rates guaranteed on issuance of the contract’ means the interest rate or rates reflected in the contract’s nonforfeiture values with respect to variable_contracts that do not have a guaranteed rate then the 4-percent rate shall apply h_r rep no pt ii pincite the senate committee print is substantially the same t o be consistent with the definitional test reference to the cash_surrender_value the ‘rate or rates guaranteed on the issuance of the contract’ means the interest rate or rates reflected in the contract’s nonforfeiture values assuming the use of the method in the standard nonforfeiture law with respect to variable_contracts that do not have a guaranteed rate the percent rate shall apply senate committee print supra pincite the defra blue_book helps explain this plr-135419-09 in making the determination that a life_insurance_contract meets the cash_value_accumulation_test the net_single_premium for any time is computed using a rate of interest that is the greater of an annual effective rate of percent or the rate or rates guaranteed on the issuance of the contract to be consistent with the definitional test reference to the cash_surrender_value the ‘rate or rates guaranteed on the issuance of the contract’ means the interest rate or rates reflected in the contract’s nonforfeiture values ie the cash_surrender_value assuming the use of the method in the standard nonforfeiture law with respect to variable_contracts that do not have a guaranteed rate the 4-percent rate applies the statutory reference to the rate or rates of interest guaranteed on the issuance of the contract serves the same role as the ‘minimum rate or rates’ referred to in the tefra provision of sec_101 thus although the company may guarantee a higher interest rate from time to time either by contractual declaration or by operation of a formula or index generally the rate guaranteed on the issuance of the contract refers to the floor rate that is the rate below which the interest credited to the cash_surrender_value of the contract cannot fall the statutory reference to ‘rate or rates’ recognizes that a contract may guarantee different floor rates for different periods of the contract although each is guaranteed upon issuance and remains fixed for the applicable_period for the life of the contract likewise the reference to multiple rates indicates that the comparison of the statutorily prescribed rate eg percent or percent to the rate or rates guaranteed and the selection of the higher one must be done for each period for which an interest rate is guaranteed in the cash_surrender_value specifically it should be noted that when the initial interest rate guaranteed to be credited to the contract is in excess of the generally applicable floor rate assumed in the contract the higher initial interest rate is the rate guaranteed on the issuance of the contract with respect to the initial period of that guarantee de_minimis guarantees ie guarantees of short duration in excess of the otherwise assumed floor rates may be ignored in certain situations generally short-term guarantees extending no more than one year will be de_minimis in the calculation of the guideline_level_premium but will not be considered de_minimis in the calculation of the guideline_single_premium or the net_single_premium the rate or rates guaranteed on issuance of the contract may be explicitly stated in the contract or may be implicitly stated by a guarantee of particular cash surrender values defra blue_book supra pincite footnote sec_51 and sec_52 omitted footnote is significant stating that d iscussions herein relating to the determination of the ‘rate or plr-135419-09 rates guaranteed on issuance of the contract are generally applicable for purposes of computing definitional test limitations under both the cash_value_accumulation_test and the guideline premium cash_value_corridor_test accordingly it would appear that where the contract does not state a specific guaranteed rate the appropriate statutory rate is to be used as noted by a commentator a contract in which the minimum rate is set by an index would generally use the minimum guaranteed basis except that the initial index value would be used if it is higher than the statutory and contractual minimum desrochers the definition of life_insurance under sec_7702 of the internal_revenue_code soc’y actuaries transactions for variable_contracts i n determining the net_single_premium under the cash_value_accumulation_test a percent interest rate is to be used if no nonforfeiture interest rate is provided similarly for the guideline premium test a percent rate applies in the determination of the guideline_single_premium id pincite the addition of investment option having a duration longer than one year in essence effects a long-term change in a guaranteed rate of interest the rate of interest guaranteed for investment option number percent is less than the statutorily prescribed effective annual rates of and percent the actual rate of interest will be determined by a formula tied to an index though the contract is not a variable_contract the statutorily prescribed rates should be used with reference to investment option because the rate guaranteed under this option is less than the statutorily prescribed rates because the sec_7702 premium limitations were determined using the statutorily prescribed rates the addition of investment option is not a change in the benefits or other terms of the contract which were not reflected in any previous determination or adjustment hence the addition of investment option is not an adjustment event under sec_7702 issue c sec_7702a material_change sec_7702a provides that if there is a material_change in the benefits under or in other terms of the contract which was not reflected in any previous determination under sec_7702a then the contract shall be treated as a new contract entered into on the day on which such material_change takes effect and appropriate adjustments shall be made in determining whether such contract meets the 7-pay test to take into account the cash_surrender_value under the contract sec_7702a provides that except as otherwise provided in sec_7702a terms used in sec_7702a shall have the same meaning as when used in sec_7702 we are concerned with whether the addition of investment option implicates sec_7702a in this connection the triggering language of sec_7702a is identical to that in sec_7702 with the addition of the adjective material before change sec_7702a provides that material_change includes any increase in the death_benefit under the contract or any increase in or addition of a qualified additional plr-135419-09 benefit the term does not include an increase attributable to the payment of necessary premiums or to the crediting of interest or other earnings including policyholder dividends in respect of the necessary premium and any cost-of-living increase provided in regulations the goal of sec_7702a is to minimize the investment use of life_insurance to this end the 7-pay test requires that the amount of the death_benefit for the first years of the contract must be greater than the death_benefit that is required under present law for the same premium dollar by requiring increased insurance protection during the first years of the contract the committee believes that the purchase of life_insurance as an investment vehicle will be reduced h_r rep no pincite in explaining the material_change provision this report uses an example of an increased death_benefit the essence of the material_change rule is that when the essential elements of a contract are changed in a manner that affects the premium limitation adjustments and testing need to be completed here the addition of investment option does not involve a change in any benefit or other term of the contract which was not reflected in any previous determination under sec_7702a hence it is not a material_change to the contract we rule as follows ruling sec_1 the addition of investment option to the contract will not cause the contract to have a new issue_date for any purposes under sec_7702 nor require a restart in the computation of its sec_7702 limits or a new test period under sec_7702 eg for the year periods in sec_7702 the addition of investment option to the contract will not cause the contract to be treated as a new contract resulting from a deemed exchange for purposes of determining its limits under sec_7702a the addition of investment option to the contract will not cause the contract to have a new issue_date for any purposes under sec_807 nor otherwise cause taxpayer to have to recompute its tax_reserves for the contract the addition of investment option to the contract will not require an adjustment in the computation of the contract’s guideline single or level premium limits under sec_7702 plr-135419-09 the addition of investment option to the contract will not require an adjustment in the computation of the contract’s cash_value_accumulation_test limits under sec_7702 and the addition of investment option to the contract will not require a recomputation of the contract’s sec_7702a limits under sec_7702a caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no ruling has been requested and no opinion is expressed concerning whether the contract qualifies as a life_insurance_contract pursuant to sec_7702 the treatment of any rider thereto or concerning the treatment of the contract under subchapter_l of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s john e glover senior counsel branch office of associate chief_counsel financial institutions products
